Citation Nr: 1411335	
Decision Date: 03/19/14    Archive Date: 04/02/14

DOCKET NO.  11-20 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for status post left knee strain, status post arthroscopic plicetomy.

2.  Entitlement to service connection for cervical spine stenosis. 

3.  Entitlement to service connection for lumbar posterior facet syndrome.

4.  Entitlement to service connection for a left ankle condition.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel 


INTRODUCTION

The Veteran served on active duty from February 2004 to June 2004 and had additional periods of reserve service.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.

In October 2012, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record and has been reviewed.   

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The issues on appeal must be remanded for further development, as described below.

Verification of periods of active duty, ACDUTRA and INACDUTRA

Active military, naval, or air service includes, not only active duty (AD), but also any period of active duty for training (ACDUTRA) during which the individual concerned was disabled from disease or injury incurred or aggravated in the line of duty.  38 U.S.C.A. § 101(22), (24) (West 2002); 38 C.F.R. § 3.6(a), (c) (2013).  It also includes disability resulting from injury, though not disease, incurred or aggravated while performing inactive duty training (INACDUTRA).  Id.  See also 38 U.S.C.A. §§ 106, 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2013). ACDUTRA includes full-time duty performed by members of the Armed Forces Reserves or the National Guard of any state.  38 C.F.R. § 3.6(c).

The record contains a DD Form 214 for a period of active duty service from February 2004 to June 2004.  The Veteran's other periods of ACDUTRA and INACDUTRA have not been verified.  Accordingly, the AMC/ RO should contact the appropriate agencies to verify the Veteran's periods of active duty, ACDUTRA and INACDUTRA  

Left knee disorder

The Veteran asserts that her current left knee disorder is related to a left knee injury that occurred during a training run in 2006.  At the hearing, the Veteran testified that she twisted her knee while running and was diagnosed with a possible tear of ligaments.  A statement of medical examination and duty status dated in May 2006 reflects that the Veteran was diagnosed with left knee strain and was placed on temporary physical profile.  

In March 2010, the Veteran had a VA examination of the left knee.  The VA examiner indicated that he would have to resort to mere speculation on whether the Veteran's current knee symptoms are related to a knee strain injury in 2006.  The examiner indicated that there was a possibility of previously knee  injuries.  

The examiner noted that the Veteran reported rheumatoid arthritis.  The examiner stated, "if the Veteran has rheumatoid arthritis, it may be a reason for her knee pain."   The Board finds the March 2010 opinion inadequate, because, although the examiner mentioned rheumatoid arthritis as a possible cause of left knee pain, the examiner did not address the notation of rheumatoid arthritis in the service treatment records and did not provide any diagnostic findings to ascertain whether rheumatoid arthritis is present.  Because service treatment records reflect that rheumatoid arthritis was noted in the August 2008 physical evaluation board report, a new VA examination is warranted to evaluate the Veterans left knee disability, including whether such disability is related to rheumatoid arthritis.  

Cervical spine, low back and left ankle

At the hearing, the Veteran testified that she was diagnosed with cervical spine stenosis in 2007.  The Veteran asserted that her cervical spine condition is related to physical training during service.  She testified that she had neck pain while doing sit-ups in service.  The Veteran testified that she noticed low back pain after a training run.  The Veteran testified that she injured the left ankle in 2008 when she tripped and fell while walking down stairs. 

A physical evaluation board report dated in September 2008 reflect that the Veteran  was evaluated for neck and low back pain.  The report noted stenosis of the cervical spine and problems of the knees and the spine related to degenerative joint disease. The report noted a swollen left ankle.  Diagnoses noted included chronic pain syndrome, rheumatoid arthritis, lumbar spine facet syndrome and cervical spine stenosis.  

The Veteran has not been afforded a VA examination of the cervical spine, lumbar spine or left ankle.  In light of the Veteran's statements regarding neck, back and ankle injuries in service and the neck and back and left ankle complaints in service, a VA examination is necessary.  McLendon v. Nicholson, 20 Vet. App. 79 (2006), 38 U.S.C.A. § 5103A(d).

Accordingly, the case is REMANDED for the following action:

1.  Contact the National Personnel Records Center (NPRC), the Defense Finance Accounting Service (DFAS) the Veteran's reserve unit, and any other appropriate source to verify the Veteran's periods of ACDUTRA and INACDUTRA.  All records and/or responses received should be associated with the claims file. 

2.  Prior to the examination, the AMC/RO should specifically identify the Veteran's periods of active duty, ACDUTRA, and INACDUTRA.

3.   Schedule the Veteran for a VA examination of the left knee, cervical spine, lumbar spine and left ankle.  The claims folder should be provided for the examiner's review in conjunction with the examination.  The examination report should contain a notation indicating the claims file was reviewed. 

4.  The examiner should identify all diagnoses of the left knee.  The examiner should specifically indicate whether rheumatoid arthritis of the left knee is present.  The examiner should address the following:

a.  If rheumatoid arthritis of the left knee is present, the examiner should state whether arthritis had its onset during active duty service from February 2004 to June 2004.

b.  The examiner should state whether rheumatoid arthritis manifested to a compensable degree within one year of separation from active duty service in June 2004.

c.  If the Veteran did not develop rheumatoid arthritis during service or within one year of separation from service, the examiner should state whether rheumatoid arthritis of the knee is at least as likely as not (50 percent or greater likelihood) (i) incurred in or aggravated by active service; (ii) is a result of a disease or injury incurred or aggravated during a period or periods of ACDUTRA; or (iii) is a result of an injury incurred or aggravated during a period or periods of INACDUTRA; or is otherwise related to active service.  

The examiner should address the complaints regarding the left knee noted in service and the line of duty determination of left knee strain in May 2006.

The examiner should provide a detailed rationale for the opinion.  If the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

5.  The examiner should identify all diagnoses of  the cervical spine.  The examiner should state whether a current cervical spine disorder is at least as likely as not (i) incurred in or aggravated by active service; (ii) is a result of a disease or injury incurred or aggravated during a period or periods of ACDUTRA; or (iii) is a result of an injury incurred or aggravated during a period or periods of INACDUTRA; or is otherwise related to active service.  

The examiner should consider the physical profile in August 2008, the cervical spine stenosis noted in September 2008 and the Veteran's testimony that she experienced neck pain after performing sit-ups during physical training.  

The examiner should provide a detailed rationale for the opinion.  If the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

6.  The examiner should identify all diagnoses of the lumbar spine.  The examiner should state whether a current lumbar spine disorder is at least as likely as not (50 percent or greater likelihood) (i) incurred in or aggravated by active service; (ii) is a result of a disease or injury incurred or aggravated during a period or periods of ACDUTRA; or (iii) is a result of an injury incurred or aggravated during a period or periods of INACDUTRA; or is otherwise related to active service.  

The examiner should consider the physical profile for back pain in August 2008,  the findings of lumbar facet syndrome noted in September 2008 and the Veteran's testimony that she had back pain after running.

The examiner should provide a detailed rationale for the opinion.  If the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

7.  The examiner should identify all diagnoses of the left ankle.  The examiner should state whether a current left ankle disorder is at least as likely as not (50 percent or greater likelihood) (i) incurred in or aggravated by active service; (ii) is a result of a disease or injury incurred or aggravated during a period or periods of ACDUTRA; or (iii) is a result of an injury incurred or aggravated during a period or periods of INACDUTRA; or is otherwise related to active service.  

The examiner should consider the Veteran's testimony that she experienced left ankle pain and swelling after she tripped and fell on stairs during service in 2008, as well as the September 2008 examination report noting a swollen left ankle.  

The examiner should provide a detailed rationale for the opinion.  If the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

8.  After completing the above, and any other development deemed necessary, the AOJ should readjudicate the claims.  If the benefits sought on appeal are not granted, the appellant and his representative should be furnished with a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).





_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


